IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: ASSIGNMENT OF JUDGES OF                   : No. 372 Common Pleas Judicial
 THE COURT OF COMMON PLEAS OF                     : Classification Docket
 THE FIFTH JUDICIAL DISTRICT OF                   :
 PENNSYLVANIA TO A DIVISION OF SAID               :
 COURT                                            :
                                                  :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of December, 2021, upon consideration of the Petitions

of the Honorable Kim Berkeley Clark, President Judge of the Court of Common Pleas of

the Fifth Judicial District of Pennsylvania, for the assignment of Judges to divisions of the

court, it is hereby ORDERED that the Petitions are GRANTED and the following

assignments are approved:

       Criminal Division

       The Honorable Bruce R. Beemer
       The Honorable Elliot C. Howsie
       The Honorable Thomas P. Caulfield
       The Honorable Wrenna L. Watson

       Family Division – Adult Section

       The Honorable Sabrina Korbel
       The Honorable Chelsa Wagner
       The Honorable Nicola Henry-Taylor
       The Honorable Jessel A. Costa

       Family Division – Juvenile Section

       The Honorable Tiffany E. Sizemore
       The Honorable Lisa G. Middleman